PER CURIAM.
Marli Nunes Summers appeals an ex parte order granting Donald R. Summer’s motion for injunctive relief, prohibiting her from having any and all contact with the parties’ minor child. Because both the motion and the court’s order are legally deficient and fail to comply with Florida Rule of Civil Procedure 1.610, we reverse.
We remand to the trial court for an evidentiary hearing at which both parties are permitted to present evidence. The trial court shall consider the child’s best interests, including whether supervised visitation would be appropriate, prior to limiting the mother’s right to visitation.
The hearing shall take place within twenty days of the issuance of our mandate unless both parties agree to hold the hearing at a later date. The ex parte order enjoining the mother from having any and all contact with the parties’ minor child is reversed to the extent that the mother is to be allowed supervised visitation with the child pending an evidentiary hearing on the matter.
REVERSED; REMANDED WITH DIRECTIONS.
GRIFFIN, LAWSON and EVANDER, JJ., concur.